Citation Nr: 1714960	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether a debt to VA in the amount of $4,145.78, resulting from an overpayment in VA nonservice-connected pension benefits, is valid.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel










INTRODUCTION

The Veteran served on active duty from October 1944 to August 1946.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a letter notice of a debt owed to VA, in the amount of $4,145.78, issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) and Debt Management Center (DMC) in St. Paul, Minnesota.  In June 2014, the case was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 remand, the Board instructed the AOJ to provide the Veteran an audit and accounting for the debt of $4,145.78, resulting from an overpayment in VA nonservice-connected pension benefits, at issue in this appeal.  The AOJ was then subsequently instructed to readjudicate the appeal through issuance of a supplemental statement of the case.  Review of the claims file does not appear to show the presence of the requested accounting nor the requested supplemental statement of the case.  Consequently, a further remand is required so that that these actions can be performed and the pertinent documents can be associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an audit and accounting for the debt of $4,145.78, resulting from an overpayment in VA nonservice-connected pension benefits, at issue in this appeal.

The accounting should include the amount of and method of calculation of the overpayment for each month during the period for which the overpayment has said to be created, to include the months from November 1, 2010, to March 1, 2011, and any other months during which the debt in question is found to have been incurred, retroactively or otherwise.

2.  Review the accounting provided to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action.

3.  Readjudicate the issue on appeal.  Readjudication must include providing an accounting of the overpayment at issue in this appeal, as discussed above.

Readjudication must also include consideration of the validity of creation of the overpayment of $4,145.78, at issue in this appeal.

If any benefit sought remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




